Citation Nr: 1447724	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-40 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a service-connected bilateral foot disability, to include bilateral metatarsalgia and bilateral plantar fasciitis (herein bilateral foot disability).   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1968 to June 1971 and from April 1985 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an August 2014 hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

During the appeal period, the Veteran was granted temporary 100 percent disability ratings pursuant to 38 C.F.R. 4.30 (2013) for his service-connected bilateral foot disability from August 31, 2011 to September 30, 2011 and from August 31, 2012 to October 31, 2012.  The issue on appeal is entitlement to a schedular disability rating in excess of 10 percent for a service-connected bilateral foot disability, exclusive of the periods during which the Veteran is assigned a temporary 100 percent disability rating.

Subsequent to the last Statement of the Case issued in July 2010, additional evidence has been associated with the claims file.  As the Veteran's claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence in the first instance.   
At the August 2014 hearing, the Veteran's representative referenced "procedural errors" and that "all along the way [the Veteran] has been trying to claim plantar fasciitis."  By way of background, in a May 24, 1990 claim, the Veteran filed for entitlement to service connection for a "bilateral foot condition".  In an October 1990 rating decision, entitlement to service connection was granted for bilateral metatarsalgia and a 10 percent rating was assigned.  In a May 31, 1990 claim, the Veteran filed for entitlement to service connection for "both feet bone spures [sic]" and in a September 1990 claim, the Veteran filed for entitlement to service connection for bilateral plantar fasciitis.  In a February 1991 rating decision, entitlement to service connection for "bone spurs, both feet" and plantar fasciitis was denied.  During the appeal period for the current claim, the Veteran filed a claim in June 2010 for entitlement to service connection for bilateral plantar fasciitis and the Veteran was sent a Veteran Claims Assistance Act (VCAA) letter regarding this claim in July 2010.  In a February 2011 deferred rating decision, which it does not appear was provided to the Veteran, the RO stated that the "claimed condition of plantar fasciitis, bilateral feet is the same condition of metatarsalgia and is on appeal."  As such, it appears that the RO implicitly granted entitlement to service connection for plantar fasciitis and the Board has thus recharacterized the issue on appeal as listed on the cover page to reflect that the Veteran's service-connected bilateral foot disability includes bilateral metatarsalgia and bilateral plantar fasciitis.     

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  A June 2013 application for TDIU listed bilateral plantar fasciitis as the disability that prevents the Veteran from securing or following any substantially gainful occupation and at the August 2014 hearing the Veteran stated that he could not work when discussing the symptoms of his feet.  As the record raises a question of whether the Veteran is unemployable due to his service-connected bilateral foot disability, a claim for a TDIU is properly before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In a September 2013 letter, the Veteran's previous representative referenced that he had receiving 594 pages of medical records from the Bay Pines VA Healthcare system dating from March 2007 to July 2013.  The representative stated that "[i]t is my understanding that Veterans Affairs will obtain these records electronically as the treatment was received through a Veterans Affairs medical center or outpatient facility."  Upon review, the claims file contains limited VA treatment records, many of which appear to have been submitted by the Veteran.  Additionally, at the August 2014 hearing, the Veteran stated that all of the treatment for his feet is "through VA and it all should reflect in the treatment records."  As potentially relevant VA treatment records are outstanding, remand is required to obtain those records.  In addition, evidence of record indicates the Veteran has been seen at various VA facilities, including Bay Pines and Lee County, Charlotte County and Sebring Community Based Outpatient Clinics (CBOCs).  See VA Treatment record received from Veteran in May 2014.  Additionally, the Veteran has also identified treatment at the "VA OPC Ft Myers FL" and the Tampa VA Medical Center.  See May 2011 claim and September 2011 claim.  

The Veteran was last afforded a VA examination in relation to his feet in October 2013, which was conducted using a Foot Miscellaneous Disability Benefits Questionnaire (DBQ) and noted a diagnosis of metatarsalgia.  The examination report noted that the Veteran's foot condition did not impact his ability to work and that the Veteran's bilateral "feet/[peripheral neuropathy] condition should not preclude very light duty physical or sedentary employment.  The [V]eteran's feet condition is controlled on oral agents, diet and exercise daily, one cane, comfortalble [sic] shoes."  At the August 2014 hearing, the Veteran testified that his "feet hurt all the time", that he "can't sit" and "can't stand" and that he "can't work because I can't get up and down."  As the Veteran's statements at the August 2014 hearing suggest that the condition of his feet has worsened since the October 2013 VA examination, on remand, the Veteran must be afforded another VA examination to assess the current severity of his service-connected bilateral foot disability.

The October 2013 VA examination report also included a Peripheral Nerves Conditions DBQ, which noted a diagnosis of bilateral lower extremity peripheral neuropathy.  Under the medical history section of the Foot Miscellaneous DBQ, the examination report stated that the Veteran "now believes his bilateral foot pain/burning, numbness/tingling is related to agent orange polyneuropathy."  As referenced above, the Veteran's service-connected bilateral foot disability includes his bilateral plantar fasciitis.  As such, it appears that the Veteran suffers from multiple conditions impacting his feet, including service-connected bilateral metatarsalgia and bilateral plantar fasciitis, as well as non service-connected bilateral lower extremity peripheral neuropathy.  In the examination report on remand, the examiner must address what symptomatology of the Veteran's feet is attributable to his service-connected bilateral foot disability and what symptomatology of the Veteran's feet is attributable to any other disabilities present, to include bilateral lower extremity peripheral neuropathy.  If the examiner cannot differentiate what symptomatology of the Veteran's feet is attributable to his service-connected bilateral foot disability versus other non-service connected feet conditions, the examiner must so state.  

Finally, the RO requested Social Security Administration (SSA) records in May 2010 and received a negative reply.  In a November 2010 memorandum, the RO determined that the SSA records were unavailable.  It does not appear, however, that the Veteran was notified of the inability to obtain these records pursuant to 38 C.F.R. § 3.159(e) (2013) and on remand, he must be informed of such.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from all VA facilities from March 2007 forward.  

2.  Notify the Veteran of the inability to obtain Social Security Administration records pursuant to C.F.R.           § 3.159(e) (2013).  

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected bilateral foot disability, to include bilateral metatarsalgia and bilateral plantar fasciitis.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide information concerning the functional impairment resulting from the Veteran's service-connected bilateral foot disability, to include bilateral metatarsalgia and bilateral plantar fasciitis, that may affect the ability to function and perform tasks in a work setting.  

The Veteran has been diagnosed with a condition that impacts his feet that is not service-connected.  See October 2013 VA Examination Report Peripheral Nerves Conditions DBQ (diagnosing bilateral lower extremity peripheral neuropathy).  The examiner must address what symptomatology of the Veteran's feet is attributable to his service-connected bilateral foot disability, to include bilateral metatarsalgia and bilateral plantar fasciitis, and what symptomatology of the Veteran's feet is attributable to any other disabilities present, to include bilateral lower extremity peripheral neuropathy.  If the examiner cannot differentiate what symptomatology of the Veteran's feet is attributable to his service-connected bilateral foot disability, to include bilateral metatarsalgia and bilateral plantar fasciitis, versus any other non-service connected feet conditions, the examiner must so state.  

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



